NONPRECEDENTIAL  DISPOSITION  
                            To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                       United States Court of Appeals
                                        For  the  Seventh  Circuit
                                        Chicago,  Illinois  60604  
                                        Argued  December  4,  2013  
                                        Decided  December  5,  2013  
  
  
                                                      Before  
  
                                       JOEL  M.  FLAUM,  Circuit  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       JOHN  DANIEL  TINDER,  Circuit  Judge  
  
  
Nos.  13-­‐‑1149,  13-­‐‑1431  &  13-­‐‑1819                           Appeals   from   the   United  
                                                                       States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                           Northern   District   of   Illinois,  
       Plaintiff-­‐‑Appellee,  
                                                                       Eastern  Division.  
                  v.                                                     
                                                                       No.  10  CR  261  
ANDREI  STANCIU,  VASILE  GEORGE  HUSTI,                               Charles  R.  Norgle,  Judge.  
and  OVIDIU  ISAC,  
       Defendants-­‐‑Appellants.  
  

                                                       Order  
     
   All  three  appellants  pleaded  guilty  to  charges  arising  from  their  roles  in  submitting  
fraudulent  claims  for  income-­‐‑tax  refunds.  The  district  court  sentenced  Stanciu  to  18  
months,  Husti  to  a  year  and  a  day,  and  Isac  to  85  months’  imprisonment.  
     
   Defendants  are  aliens  and  likely  to  be  removed  from  the  United  States  when  their  
sentences  end.  They  contend  that  the  district  judge  failed  to  discuss  their  submissions  
that  their  impending  departure  from  the  United  States  justifies  lower  sentences.  This  
argument  fails  for  two  reasons.  First,  the  district  judge  did  discuss  defendants’  alienage  

                                                                                                                   
Nos.  13-­‐‑1149,  13-­‐‑1431  &  13-­‐‑1819                                                            Page  2  

and  stated  that  he  thought  it  irrelevant—that  aliens  should  not  receive  either  lower  or  
higher  sentences  than  citizens  who  commit  the  same  crime.  Second,  we  held  in  United  
States  v.  Ramirez-­‐‑Fuentes,  703  F.3d  1038,  1047–49  (7th  Cir.  2013),  that  an  alien’s  request  
for  a  lower  sentence  on  account  of  the  potential  for  removal  is  such  a  stock  argument  
that  district  judges  need  not  discuss  it  at  all.  None  of  the  appellants  has  given  us  any  
reason  to  reconsider  Ramirez-­‐‑Fuentes.  
       
     Isac  received  the  longest  sentence  in  part  because  the  district  judge  deemed  him  an  
organizer.  He  contends  that  the  record  does  not  support  that  finding.  This  contention  
has  been  waived.  Isac  stipulated  in  the  plea  agreement  to  the  application  of  this  en-­‐‑
hancement.  
       
     Finally,  Husti  contends  that  his  lawyer  rendered  ineffective  assistance  by  stating  
during  sentencing  that  the  district  judge  lacked  the  authority  to  adjust  the  sentence  in  
order  to  affect  immigration  consequences.  Husti  received  a  sentence  of  366  days;  if  the  
sentence  had  been  under  a  year,  it  would  not  have  required  his  automatic  removal.  
       
     It  is  usually  not  prudent  to  raise  an  ineffective-­‐‑assistance  argument  on  direct  appeal,  
because  that  step  precludes  a  collateral  attack  on  a  more  complete  record.  See  Massaro  v.  
United  States,  538  U.S.  500  (2003);  United  States  v.  Taglia,  922  F.2d  413,  418  (7th  Cir.  1991).  
At  oral  argument  Husti’s  lawyer  assured  us  that  his  client  is  aware  of  the  risks  and  still  
desires  to  make  the  argument  now.  
       
     The  argument  is  doomed  by  inability  to  show  prejudice—which  makes  it  unneces-­‐‑
sary  to  evaluate  the  totality  of  counsel’s  performance  in  order  to  put  the  error  in  con-­‐‑
text.  The  record  shows  that:  (a)  counsel  recognized  his  mistake  and  corrected  it;  (b)  an  
Assistant  United  States  Attorney  informed  the  judge  that  he  had  the  power  to  adjust  the  
sentence  in  a  way  that  could  influence  immigration  consequences;  (c)  the  judge  stated  
that  he  knew  that  he  had  this  power;  (d)  the  judge  said  that  he  was  unwilling  to  take  
defendants’  immigration  status  into  account,  one  way  or  the  other,  when  shaping  the  
sentence;  and  (e)  Husti’s  sentence  of  366  days  is  six  months  below  the  lower  bound  of  
the  applicable  Guideline  range,  implying  that  counsel  achieved  an  excellent  result  for  
his  client.  These  facts  demonstrate  the  lack  of  prejudice.  

                                                                                                    AFFIRMED